DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-5, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 20100248859) in view of Gibello (U.S. 4478416) in further view of Biehl (U.S. 4360201).
Regarding claim 1, Kim discloses a racquet, consisting of: a head frame having a curved side portion (see annotated figure below), a curved bottom portion (see annotated figure below); 
a handle with a length (Fig. 1, handle attached to shaft 2 affixed opposite side portion and between top portion and curved bottom portion) that is affixed to the head frame in opposition to said side portion between the top portion and the curved bottom portion 
such that an axis along the length of the handle extends outside the head frame (Fig. 1, handle 2 inherently has axis along length of handle, and as an axis has infinite length, the axis would inherently extend outside the head frame);
a plurality of openings (Par. 37 plurality of insert holes formed in outer perimeter of body) equally spaced through the head frame and a portion of the handle; 
and a plurality of strings (Fig. 1, 140, strings comprising a net) comprising a net passing through said openings.

    PNG
    media_image1.png
    373
    490
    media_image1.png
    Greyscale

While Kim does not explicitly disclose a handle with a length of about 35 inches to about 55 inches at an angle with a distal end of the top portion, it is noted that Kim discloses a handle (Fig. 1, handle 2) having a length at an angle and would be a matter of  optimum range to provide the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05) and one of ordinary skill in the art would have readily recognize the handle would be of an appropriate length and angle to be comfortable.
However, Kim does not disclose a straight top portion and an angle of about 140-150 degrees.
While Gibello does not explicitly disclose an angle of about 140 degrees to about 150 degrees, Gibello discloses a handle and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05) and Gibello further discloses a beta and gamma value of between 40-50 degrees as noted in Col. 5 Lns. 62-67 and therefore, the angle between the handle and the top portion would be between 130-140 degrees as seen in the Fig. below and would allow the strings to work in a balanced and uniform manner even in non-optimal strokes as noted in Col. 5 Lns. 32-35.

    PNG
    media_image2.png
    620
    411
    media_image2.png
    Greyscale

Gibello does not disclose a straight top portion. 
Biehl discloses a straight top portion (Col. 3 Lns. 35, straight third section 22), the handle between the straight top portion and the curved bottom portion (see annotated figure below)

    PNG
    media_image3.png
    375
    545
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a handle at an angle to the head portion with the 140-150 degree handle angle, as taught by Gibello to provide Kim with the advantage of allowing the strings to work in a balanced and uniform manner even in non-optimal strokes as noted in Col. 5 Lns. 32-35.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
It is noted that while the language of “consisting of” is used, the features of the above references disclose the same limitations and while additional features may be present, the additional features are unrelated to the claimed invention, and therefore, the cited references still read on the See Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention MPEP 2111.03 (II)).
Regarding claim 2, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kim does not disclose a length of said top portion is greater than a chord of a curve of the bottom portion.
While Biehl does not explicitly state a length of said top portion is greater than a chord of a curve of the bottom portion, one of ordinary skill in the art would have readily recognized the length of the top portion would be greater than a chord of a curve of the bottom portion as a matter of design choice since no criticality is stated in the original disclosure and a chord can be made from any two points on the curve as seen below.

    PNG
    media_image4.png
    244
    337
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for 
Regarding claim 3, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kim does not disclose the length of said top portion is about 15 inches to about 17 inches. 
While Biehl does not explicitly disclose the length of said top portion is about 15 inches to about 17 inches, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
Regarding claim 4, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Kim does not disclose the chord of the curve of the bottom portion is about 11 inches to about 13 inches.
While Biehl does not explicitly disclose the chord of the curve of the bottom portion is about 11 inches to about 13 inches., this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
Regarding claim 5, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kim does not disclose a distance between a distal end of the top portion and a distal end of the bottom portion is about 6 inches.
While Biehl does not explicitly a distance between a distal end of the top portion and a distal end of the bottom portion is about 6 inches, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
claim 8, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Kim further discloses said plurality of strings comprising the net are in a crisscross pattern (Fig. 6 strings 140 are crisscross pattern) at substantially perpendicular angles.
Regarding claim 9, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Kim does not disclose said head frame and handle are made of a material comprising wood, aluminum, magnesium, titanium, carbon fiber, graphite, plastic, or a combination thereof.
While Biehl does not explicitly state said head frame and handle are made of a material comprising wood, aluminum, magnesium, titanium, carbon fiber, graphite, plastic, or a combination thereof, Biehl discloses “the frame may be formed from suitable material by molding or extrusion or the like” and one of ordianry skill would have readily recognized this would be a matter of preferred materials and further, selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and would have found it obvious to use an appropriate material to make a racket. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with the suitable material for the frame, as taught by Biehl to provide Kim with the advantage of using a preferred material and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07)
	Regarding claim 10, Kim discloses A sports racquet, consisting of: 
a head frame comprising a curved side portion (see annotated figure below), a top portion (see annotated figure below), a curved bottom portion (see annotated figure below)
such that an axis along the length of the handle extends outside the head frame (Fig. 1, handle 2 inherently has axis along length of handle, and as an axis has infinite length, the axis would inherently extend outside the head frame); 
Par. 37 plurality of inset holes in outer perimeter of body 110) disposed through the head frame and a portion of the handle between the top portion and the bottom portion; 
and 3a net (Fig. 1, 140, strings comprising a net) disposed within the head frame comprising a plurality of strings passing through said slots.

    PNG
    media_image1.png
    373
    490
    media_image1.png
    Greyscale

While Kim does not explicitly disclose a handle with a length of about 35 inches to about 55 inches at an angle with a distal end of the top portion, it is noted that Kim discloses a handle (Fig. 1, handle 2) having a length at an angle and would be a matter of  optimum range to provide the claimed values and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05) and one of ordinary skill in the art would have readily recognize the handle would be of an appropriate length and angle to be comfortable.
However, Kim does not disclose a straight top portion and an angle of about 140-150 degrees.
While Gibello does not explicitly disclose an angle of about 140 degrees to about 150 degrees, Gibello discloses a handle and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05) and 

    PNG
    media_image2.png
    620
    411
    media_image2.png
    Greyscale

However, Gibello does not disclose a straight top portion. 
	Biehl discloses a straight top portion (Col. 3 Lns. 35, straight third section 22), the handle in a connecting relationship with the top portion and the curved bottom portion (see annotated figure below)

    PNG
    media_image5.png
    375
    545
    media_image5.png
    Greyscale



    PNG
    media_image4.png
    244
    337
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a handle at an angle to the head portion with the 140-150 degree handle angle, as taught by Gibello to provide Kim with the advantage of allowing the strings to work in a balanced and uniform manner even in non-optimal strokes as noted in Col. 5 Lns. 32-35.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
It is noted that while the language of “consisting of” is used, the features of the above references disclose the same limitations and while additional features may be present, the additional See Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention MPEP 2111.03 (II)).
Regarding claim 11, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Kim does not disclose the length of said top portion is about 15 inches to about 17 inches. 
While Biehl does not explicitly disclose the length of said top portion is about 15 inches to about 17 inches, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
Regarding claim 12, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Kim does not disclose the chord of the curve of the bottom portion is about 11 inches to about 13 inches.
Biehl does not explicitly disclose the chord of the curve of the bottom portion is about 11 inches to about 13 inches., this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for engagement of the ball as noted in Col. 3 Lns. 30-32 and further appears to be no criticality for the straight top section.
Regarding claim 13, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Kim does not disclose a distance between a distal end of the top portion and a distal end of the bottom portion is about 6 inches.
While Biehl does not explicitly a distance between a distal end of the top portion and a distal end of the bottom portion is about 6 inches, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with top portion on the shaped head portion with the straight top portion and the handle being between a curved bottom  portion and straight top portion, as taught by Biehl to provide Kim with the advantage of a greater linear surface for 
Regarding claim 16, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Kim discloses said slots are equally spaced (Fig. 2 114) on the head frame and the handle
Regarding claim 17, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Kim further discloses said plurality of strings comprising the net are in a crisscross pattern (Fig. 6 strings 140 are crisscross pattern) at substantially perpendicular angles.
Regarding claim 18, the modified invention of Kim discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Kim does not disclose said head frame and handle are made of a material comprising wood, aluminum, magnesium, titanium, carbon fiber, graphite, plastic, or a combination thereof.
While Biehl does not explicitly state said head frame and handle are made of a material comprising wood, aluminum, magnesium, titanium, carbon fiber, graphite, plastic, or a combination thereof, Biehl discloses “the frame may be formed from suitable material by molding or extrusion or the like” and one of ordianry skill would have readily recognized this would be a matter of preferred materials and further, selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and would have found it obvious to use an appropriate material to make a racket. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim, which discloses a racket club with the suitable material for the frame, as taught by Biehl to provide Kim with the advantage of using a preferred material and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07)

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
	Regarding the amended claims, while the references used are the same, Kim is now used as the primary reference instead of Gibello and the amended rejection is seen above. 
	Regarding the applicant’s arguments directed towards additonal features, such as a rib in Gibello, it is argued that while the prior art may disclose additional features, as noted above, these additional features are unrelated to the claimed invention of a racket head of a certain shape, and a handle at a desired angle relative to the racket head, and therefore, while the consisting of language does help to limit the claims, the presence of additional features in the prior art does not exclude it from reading on the claimed limitations, as the additonal features are unrelated to the claimed invention (See Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention MPEP 2111.03 (II)).
	Regarding the applicant’s arguments directed towards the newly added limitation of an axis extending along the length of the handle passes outside the head frame, it is argued that this will be inherent to any handle, as axes are infinite in length and therefore, must necessarily pass outside the head frame as claimed. Further, while the applicant argues that he instant invention does not have an axis within the racket head that intersects with the handle axis, it is argued that first, this is not claimed and therefore moot, but second even if claimed, would necessarily have an axis that intersects with a handle axis, since as noted above, axes are infinite in length and as seen from the figure below, would have at least one axis that intersects. 

    PNG
    media_image6.png
    839
    634
    media_image6.png
    Greyscale


	Therefore, for the reasons above, the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711